DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-9, in the reply filed on 4/15/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2004/0221577).

Regarding claim 1, Yamaguchi discloses a thermoelectric generation system in Figure 1 comprising: 
a thermoelectric element (111) which generates power by a temperature difference ([30]); 
a heating unit which includes a first heat medium path (branched passage 112) through which a heat medium passes (exhaust gas), and heats the thermoelectric element (111) by heat of the heat medium ([34]-[36]);
a cooling unit (engine coolant circuit 20 including coolant pipe 114) which cools the thermoelectric element ([34]-[37]); 
a heat transfer unit which includes a second heat medium path (exhaust pipe 11) through which the heat medium passes (exhaust gas) ([31]) and which is connected to the first heat medium path (branched passage 112) (Figure 1), and heats, by using a heat source (engine 10), the heat medium (exhaust gas) whose temperature is decreased as a result of heating the thermoelectric element (111) ([30] and [34]-[36]); 
a detection unit (temperature sensor 130) which detects a temperature of the heat source or a value that fluctuates according to the temperature of the heat source ([39]-[40]); 
an adjustment unit (branch valve 112a) which changes an amount of the heat medium which circulates through the first heat medium path and the second heat medium path ([34] and [40]); and 
a control unit (controller 120) which controls the adjustment unit (112a) based on the value detected by the detection unit (130) to adjust the amount of the heat medium ([43]-[44]).  


Regarding claim 2, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the control unit (120) is configured to: control the adjustment unit (112a) in such a way that the amount of the heat medium is equivalent to a first amount, when the value detected by the detection unit (temperature sensor 130) is a first value; and control the adjustment unit (112a) in such a way that the amount of the heat medium is equivalent to a second amount, which is greater in amount than the first amount, when the value detected by the detection unit (130) is a second value that is lower than the first value ([43]-[44]).  

	Regarding claim 5, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the control unit (120) controls the adjustment unit (branch valve 112a) in such a way that an amount of power generation by the thermoelectric element (111) is equivalent to a rated power generation amount ([43]-[44], the control unit controls the adjustment unit to obtain an optimum power output from the thermoelectric element).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2004/0221577), as applied to claim 1 above, in view of Bell et al. (US 2010/0236595).

Regarding claims 3 and 4, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi does not disclose that the control unit acquires a thermal resistance of the thermoelectric element, and adjusts the amount of the heat medium by controlling the adjustment unit based on the thermal resistance and wherein the control unit controls the adjustment unit in such a way that the higher the acquired thermal resistance is, the less the amount of the heat medium becomes.  

Bell discloses a thermoelectric power generation system comprising a controller that controls the flow rate of a hot-side working fluid and a cold side working fluid and discloses that the controller is adapted to control the cold-side working fluid flow rate to control the operating properties of the thermoelectric modules ([10]). Bell further discloses that the controller can direct thermal energy to different thermoelectric modules based on their different properties to maximize operating efficiency and maximize operating power ([15]) and discloses that it is desirable to control the number of thermoelectric couples activated to produce power, to control the cooling conditions, to control cooling fluid flow rate, and/or to control temperatures and TE material properties ([27]).
It is noted that the thermoelectric material properties include the thermal resistance.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Yamaguchi so that the control unit acquires a thermal resistance of the thermoelectric element, and adjusts the amount of the heat medium by controlling the adjustment unit based on the thermal resistance and wherein the control unit controls the adjustment unit in such a way that the higher the acquired thermal resistance is, the less the amount of the heat medium becomes, as taught by Bell, in order to maximize operating efficiency and maximize operating power (Bell, [15]).



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2004/0221577), as applied to claim 1 above, in view of Bilak et al. (US 8,618,406).

Regarding claims 6 and 7, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the heat transfer unit is provided inside a heat source duct (exhaust pipe 11) ([31]), and the thermoelectric element (111) is provided outside the heat source duct (Figure 1), but Yamaguchi does not disclose that each of the heat transfer unit and the thermoelectric element is attached to a flange member which constitutes a part of a wall portion of the heat source duct, which is formed by closing an opening of the heat source duct and further comprising a supporting member which supports the thermoelectric element on an installation surface or a ceiling surface outside the heat source duct.  

	Bilak discloses a thermoelectric power generation system in Figures 1-3 comprising a heat transfer unit (heat source medium) that is provided inside a heat source duct (300), and a thermoelectric element (TE module 102) that is provided outside the heat source duct (300) (Figure 3 and column 6 lines 1-19 and column 7 lines 42-59), wherein each of the heat transfer unit and the thermoelectric element (102) is attached to a flange member (flange mount 310) which constitutes a part of a wall portion of the heat source duct (300), which is formed by closing an opening of the heat source duct (300) (column 6 lines 1-19) and further comprising a supporting member (108) which supports the thermoelectric element (102) on an installation surface or a ceiling surface outside the heat source duct (Figures 1-3 and column 4 lines 17-42).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Yamaguchi so that each of the heat transfer unit and the thermoelectric element is attached to a flange member which constitutes a part of a wall portion of the heat source duct, which is formed by closing an opening of the heat source duct and add a supporting member which supports the thermoelectric element on an installation surface or a ceiling surface outside the heat source duct, as taught by Bilak, because it would amount to the combination of prior art elements according to known methods to yield predictable results.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2004/0221577), as applied to claim 1 above, in view of Hatasako et al. (WO 2018079170A1, see English equivalent US 2019/0334073 for mapping).

Regarding claims 8 and 9, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi does not disclose that a pressure holding container which stores the heat medium, and holds a pressure of the heat medium that is being stored at a set value; a discharge valve as the adjustment unit which moves, when the pressure of the heat medium in the first heat medium path satisfies a first pressure condition, the heat medium to the pressure holding container; a return valve as the adjustment unit which moves the heat medium in the pressure holding container to the first heat medium path when the pressure of the heat medium in the first heat medium path satisfies a second pressure condition in which the pressure is lower than the pressure of the first pressure condition; and an auxiliary heat transfer unit which uses the heat source to heat the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium to the set value and further comprising an auxiliary cooling unit which cools the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium stored in the pressure holding container to the set value.  

Hatasako discloses a thermoelectric generating system in Figure 6 comprising a pressure holding container (shown in Figure 6 and [105]-[107]) which stores the heat medium, and holds a pressure of the heat medium that is being stored at a set value ([105]-[107]); a discharge valve as the adjustment unit which moves, when the pressure of the heat medium in the first heat medium path satisfies a first pressure condition, the heat medium to the pressure holding container ([105]-[107]); a return valve as the adjustment unit which moves the heat medium in the pressure holding container to the first heat medium path when the pressure of the heat medium in the first heat medium path satisfies a second pressure condition in which the pressure is lower than the pressure of the first pressure condition ([107]); and an auxiliary heat transfer unit (heat exchanger 81B) which uses the heat source to heat the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium to the set value ([105]-[107]) and further comprising an auxiliary cooling unit (heat exchanger includes auxiliary cooling unit) which cools the heat medium stored in the pressure holding container ([107]), thereby approximating the pressure of the heat medium stored in the pressure holding container to the set value (the heat exchanger controls the temperature and pressure of the heat medium in the container, [107]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a pressure holding container which stores the heat medium, and holds a pressure of the heat medium that is being stored at a set value; a discharge valve as the adjustment unit which moves, when the pressure of the heat medium in the first heat medium path satisfies a first pressure condition, the heat medium to the pressure holding container; a return valve as the adjustment unit which moves the heat medium in the pressure holding container to the first heat medium path when the pressure of the heat medium in the first heat medium path satisfies a second pressure condition in which the pressure is lower than the pressure of the first pressure condition; and an auxiliary heat transfer unit which uses the heat source to heat the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium to the set value and further comprising an auxiliary cooling unit which cools the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium stored in the pressure holding container to the set value to the system of Yamaguchi, as taught by Hatasako, because it would amount to the combination of prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726